Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 COWLITZ BANCORPORATION Supplemental Executive Retirement Plan for Ernie Ballou THIS AGREEMENT is made effective as of January 1, 2006 by and between Cowlitz Bancorporation and Cowlitz Bank (jointly and severally Cowlitz), and Ernie Ballou (hereinafter referred to as Participant). R E C I T A L S Participant is serving as Chief Credit Administrator of Cowlitz. The parties desire that Participant will continue to render valuable service to Cowlitz in the future. This plan is intended to provide a financial inducement to Participant for continued service, as well as a form of compensation for doing so. ACCORDINGLY, the parties agree as follows: ARTICLE 1 ADMINISTRATION Section 1.1 Purpose of the Plan. The purpose of the Plan is to provide retirement benefits for Participant. Section 1.2 Administration of the Plan. The Compensation Committee shall appoint from time-to-time a person or persons to administer and interpret the terms of the Plan and adopt rules and regulations to implement the Plan (Administrator). Section 1.3 Top Hat Plan and Excess Benefits. The Plan is an unfunded plan maintained primarily to provide deferred compensation benefits for a select group of management or highly compensated participants (within the meaning of sections 201(2), 301(a)(3), and 401(a)(1) of ERISA), and is intended to be exempt from Parts 2, 3, and 4 of ERISA. The Plan also separately accounts for benefits that are provided in excess of the limitations on contributions and benefits imposed by section 415 of the Internal Revenue Code of 1986, as described in section 3(36) of ERISA, and such separate part of the Plan is intended to be an excess benefit plan exempt from ERISA pursuant to section 4(b)(5). ARTICLE 2 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN Section 2.1 Definitions. For purposes of the Plan and this Article 2, the following definitions shall apply: Supplement Executive Retirement Plan Cowlitz Bancorporation 30117550.02 1  Account  means the separate bookkeeping account established for Participant on the books of Cowlitz for the purpose of recording the amounts of supplemental retirement benefits accrued for Participant pursuant to the provisions of this Plan as if the Plan were accounted for in accordance with Statement of Financial Accounting Standards No. 87.  Annual Retirement Benefit  means an amount determined actuarially by Cowlitzs consulting actuaries that if paid annually from the Normal Commencement Date until the later of Participant or Spouses death would equal the Base Amount. For purpose of this calculation, life expectancies shall be determined as of the Termination Date based upon the 1994 GAR Male/Female blended Table, prescribed under Internal Revenue Service Rev. Rul. 2001-62 or the most recently published successor thereto.  Base Amount  means an amount calculated by taking the Final Average Compensation and multiplying that amount by the product of (a) 1.5%, (b) the number of whole plus fractional years of Participants employment with Cowlitz since January 1, 2006 and (c) the number of whole plus fractional years of Participants Predicted Life Expectancy after Retirement Age.  Compensation  means Participants base salary and cash bonus paid or payable by Cowlitz or any of its subsidiaries to Participant.  Compensation Committee  means the Compensation Committee of the Board of Directors of Cowlitz or its equivalent appointed by the board.  Disability  means that a Participant (A) is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months or (ii) is, by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months, receiving income replacement benefits for a period of not less than three (3) months under an accident and health plan covering employees of the Company. This definition of Disability shall be interpreted consistently with the rules under Code Section 409A and any regulations or other guidance thereunder.  ERISA  means the Employee Retirement Income Security Act of 1974, as amended from time to time.  Final Average Compensation  means the average of the Participants highest three (3) years annual total Compensation, or if the Participants employment has not continued for at least three (3) years, the average of his Compensation over the period of his employment with Cowlitz.  Normal Commencement Date  means the later of (i) the first day of the month which follows the month containing the six-month anniversary of the Termination Date or (ii) the first day of the month following Retirement Age. Supplement Executive Retirement Plan Cowlitz Bancorporation 30117550.02 2  Plan  means the Supplemental Executive Retirement Plan set forth in this Agreement, as it may be amended from time to time.  Predicted Life Expectancy  means Participants predicted life expectancy determined by Cowlitzs consulting actuaries as of the Termination Date, based upon the then most recently published life expectancy table by the Internal Revenue Service or other generally accepted reference source.  Retirement Age  means the Participants sixty-fifth birthday.  Spouse  means Participants spouse as of the Termination Date.  Termination Date  means the date on which Participant ceases to be an employee of Cowlitz for any reason, including death, retirement, Disability and voluntary or involuntary termination. Section 2.2 Normal Retirement Benefits. In the event Participants employment is terminated on or after Retirement Age, Participant shall be entitled to receive monthly payments of the Annual Retirement Benefit commencing on the Normal Commencement Date and continuing until the later of Participant or Spouses death. Section 2.3 Death Benefit. If Participant dies while employed by Cowlitz, Spouse shall be entitled to receive monthly payments commencing on the Normal Commencement Date and continuing until Spouses death. The amount of the monthly payments will be determined by annuitizing the amount of the Account as of the date of Participants date of death for Spouses predicted life expectancy using the then life expectancy table published by the Internal Revenue Service or other appropriate assumptions determined by Cowlitzs consulting actuaries. Section 2.4 Early Termination Benefits. If Participants employment is terminated prior to Retirement Age for any reason, Participant shall be entitled to receive the vested percentage of the Annual Retirement Benefit commencing on the Normal Commencement Date and continuing until the later of Participant or Spouses death. The vesting schedule for payments under this Section 2.4 is attached as Appendix A . Section 2.5 Withholding . Any payment or other distribution of benefits under this Plan may be reduced by any amount required to be withheld by Cowlitz under any applicable law, rule, regulation, order or other requirement, now or hereafter in effect, of any governmental authority. Section 2.6 Payments to Spouse . Following Participants death, all payments under this Plan shall be made to Spouse. Section 2.7 Effect on Retirement Plans . Any amounts payable under this Plan shall be disregarded for the purpose of determining any accrued benefits of Participant under any Retirement Plan, except as required by law. Supplement Executive Retirement Plan Cowlitz Bancorporation 30117550.02 3 Section 2.8 Account . The Account established under this Plan is an unfunded plan of deferred compensation. The amount accrued and interest thereon are represented solely by bookkeeping entries on records maintained by the Administrator. No funds are held in trust or otherwise segregated for the sole purpose of paying Plan benefits. All Plan benefits are payable solely from the general assets of Cowlitz.
